Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 1 of 7




                      EXHIBIT 14
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 2 of 7
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 3 of 7
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 4 of 7
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 5 of 7
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 6 of 7
Case 1:16-cv-03311-ELH Document 125-14 Filed 11/25/20 Page 7 of 7
